       Case 2:20-cv-00190-DJH Document 45 Filed 10/02/20 Page 1 of 1



 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   Srinivas Kompella, et al.,                        No. CV-20-00190-PHX-DJH
10                  Plaintiffs,                        ORDER
11   v.
12   United States Citizenship and Immigration
     Services,
13
                    Defendant.
14
15          Before the Court is Defendant’s Unopposed Motion for Extension of Time to File
16   Certified Administrative Record (Doc. 44). Upon review and there being no objection

17   from Plaintiffs,
18          IT IS ORDERED that Defendant’s Unopposed Motion for Extension of Time to

19   File Certified Administrative Record (Doc. 44) is GRANTED.

20          IT IS FURTHER ORDERED that the parties shall cause the Certified
21   Administrative Record to be transferred to and filed with the District Court on or before
22   October 15, 2020.

23          IT IS FURTHER ORDERED that all other deadlines set in the Court’s Scheduling

24   Order (Doc. 42) shall remain in effect.

25          Dated this 2nd day of October, 2020.

26
27
28                                                 Honorable Diane J. Humetewa
                                                   United States District Judge
